DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of October 12, 2022 which amended claims 1, 7, 8, 14, 15, 20 and 27-29.	
	Examiner’s Note: the status heading for claim 8 is improperly noted as “previously presented” while the claim has been amended.

Claim Objections
Claims 1-3, 7, 13, 21, 22, 23, 25 and 27 are objected to because of the following informalities:  in line 1 of claim 1 a descriptor should be added before “system” (such as well pumping system”) in order to distinguish the limitation relative to the others systems (such as the pumping systems and the control system) set forth in the claims.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in the last line of the claims “pressure release valve” should be “pressure relief valve”.  Appropriate correction is required.
Claims 13 and 22 are objected to because of the following informalities:  in lines 2 and 3 of each of the claims “a relief valve” should be “the pressure relief valve”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  in line 3 “a relief valve” should be “the pressure relief valve”.  Appropriate correction is required.
	Claims not specifically mentioned are objected to since they depend from one of the above claims.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 12-17 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 7-10, 12-17 and 20-29 are vague and indefinite because  it is unclear in line 17 whether “the pumping system” refers to one of the pumps from the “plurality of pumping systems” of line 2 or the possibly more reduced set of “at least one of the plurality of pumping systems” of line 16. Also, it is unclear which pumping system of the two pluralities of pumping system (in the case where line 16 is two or more pumping systems) is being referred to. The issue is also present in claim 1 line 23, claim 8 line 12, claim 8 line 17, claim 15 line 12 and claim 15 line 18.
Claims 1-3, 7-10, 12-17 and 20-29 are vague and indefinite because it is unclear in claim 1 line 18 which of the pumping systems “a motor and a pump” are associated with. Further it is unclear if in line 24 the reference to “the motor” is a reference to the motor of the pump of line 18, which presumable is a pump from the limited set of pumps of line 17. The examiner suggest setting forth that the plurality of pumping systems of line 2 each have a motor and a pump and making further clarifying amendments throughout the claims. Claim 8 line 18 and claim 15 line 19 are similarly confusing.
Claim 7 is vague and indefinite because there is no antecedent basis for “the at least one pumping system of the plurality of pumping systems with an increased energy of the pumping system”. Further, in the limitation “with an increased energy of the pumping system” it is unclear which of the pumping systems is being referred to. For purposes of examination the examiner assumes the “altering the operational state” step is referring to the second option of the altering the operational state steps, i.e. claim 1 lines 22-25, and that the claim is setting forth that when one of the pumping systems is powered down another of the pumping systems has it’s energy increased. Claims 14 and 20 are similarly confusing.
Claims 27 are vague and indefinite because in line 2 of each of the claims “a rotor of a motor or engine” is confusing. The claims already set forth or implies that the pumping systems have motors so it is unclear if instead now an engine is being set forth, i.e. a negative limitation replacing the earlier set forth motor. It is also unclear which of the pumping systems is being referred to and associated with the “motor or engine”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive to overcome the rejections previously set forth under 35 USC 112(b) and 35 USC 103.  

Allowable Subject Matter
Claims 1-3, 7-10, 12-17 and 20-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
November 16, 2022